Citation Nr: 1544933	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an earlier effective date than September 26, 2007 for the grant of entitlement to service connection for Meniere's syndrome, including on the basis of alleged Clear and Unmistakable Error (CUE) in a June 1972 RO rating decision that denied service connection for a nervous stomach (now claimed as Meniere's syndrome). 

2. Entitlement to service connection for chronic migraines, as secondary to service-connected Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West Supp. 2015).

The Veteran served on active duty from November 1963 to March 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, denying an earlier effective date for service connection for Meniere's syndrome, to include upon averred basis of CUE within prior RO adjudication of the underlying original claim.  A June 2012 hearing was held at the Board's Central Office in Washington, D.C., before the undersigned Veterans Law Judge (VLJ).  

The Board issued a July 2013 decision/remand denying the claim for earlier effective date, and remanding for initial issuance of Statement of the Case (SOC) both claims for increased rating for Meniere's syndrome and service connection for hepatitis.  An August 2015 RO rating decision granted a 100 evaluation for the condition retroactive to the September 24, 2010 date of claim, thereby granting the full benefits sought, removing the issue from necessitating appellate review.  The issue of service connection for hepatitis appears to be undergoing development and has not been returned to the Board.
 
The Veteran appealed the Board's decision regarding denial of an earlier effective date to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2015, the Court remanded this case to the Board for further proceedings. 

In addition to the earlier effective date issue back before the Board, the Veteran by timely Notice of Disagreement (NOD) has initiated an appeal of the matter of a  July 2013 RO denial of entitlement to service connection for chronic migraines, requiring issuance of a Statement of the Case on that claim, and hence the basis for remanding that matter.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran's records are now encompassed entirely in Virtual VA and Veterans Benefits Management System electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, the Court has remanded the July 2013 Board decision to deny earlier effective date for service connection for Meniere's syndrome.  In that decision the Board had ruled against the Veteran's CUE challenge to an ostensibly final adjudicated July 1972 RO rating decision that denied a substantially similar claim for service connection for nervous stomach (accompanied by motion sickness and similar pathology).  However, in its May 2015 issuance, the Court found it factually questionable that the June and July 1972 RO rating decisions indeed were ever final, given that there was a legitimate question whether the Veteran properly received notice of them.  This theory was first raised before the Court.  The immediate significance concerning this issue of finality is that if there was no notice the rating decision was not final.  This would impact the Veteran's CUE challenge to the decision and the original claim for compensation benefits.  Consequently, the Court remanded the case to the Board with the directive to initially adjudicate this preliminary matter of finality of the 1972 original adjudication, in advance of a redetermination upon the CUE claim.  This matter should initially be addressed by the AOJ in order to provide full due process to the Veteran.

Having the case before it again, the Board finds that several items of evidence have been added to the claims file (specifically, within the Veterans Benefits Management System (VBMS)) requiring review in the first instance by the AOJ.  Namely, prior to appealing to the Court  the Veteran filed a Motion for Reconsideration of the July 2013 Board decision, later denied at the Board, but regarding which the motion itself contained extensive argumentation and evidence in favor of why the Veteran believed the original denial of 1972 was premised on CUE.  AOJ review of this and other evidence since submitted is needed, and so the case is being remanded for that review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should readjudicate the claim on appeal for earlier effective date, including on theory of averred CUE, based upon all additional evidence received (including September 2013 Motion for Reconsideration, argumentation presented in Appellant and Appellee Briefs previously before the Court, and additional relevant evidence on file).  The AOJ is expressly requested to consider at the outset whether the original adjudication of benefits entitlement by June 1972 and then July 1972 RO rating decisions became final, and only if finality is confirmed, reach the merits of the theory of CUE within the original denial.  If the full benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of  the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
2. 
Then issue a Statement of the Case (SOC) addressing the issue of entitlement to service connection for chronic migraines, as secondary to service-connected Meniere's syndrome.  Only if the Veteran or his representative submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.             §§ 5109B, 7112 (West Supp. 2015).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

